ORDER
This case came before a panel of the Supreme Court on April 18, 1995, pursuant to an order that directed the plaintiff, Nancy A. Kitehegan, to show cause why her appeal should not be summarily denied and dismissed. The plaintiff has appealed from a judgment entered after a jury trial for the defendants, Francis and Sadie Cormier, in this motor vehicle collision case.
After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, we are of the opinion that cause has not been shown and the case will be decided at this time.
The collision between the parties’ vehicles occurred, according to plaintiff, when she put on her left directional signal and began to make a left turn into a parking lot. The defendant, however, testified that plaintiff put on her right directional signal and pulled over into the right-hand breakdown lane, where she had stopped, but then “shot out” to the left where the accident occurred.
The plaintiff contends that the trial justice erred in declining to instruct the jury on the rules of the road for overtaking on the left, and she argues that the error requires a new trial.
It is well-settled that jury instructions must state correctly the applicable law. Wells v. Uvex Winter Optical, Inc. 635 A.2d 1188, 1190 (R.I.1994). Because both parties testified that there was but a single travel lane in each direction with a double-yellow line in the middle, it follows that there was no passing allowed in the vicinity of the *1072accident. Therefore, under the circumstances of this case, the requested instruction was irrelevant where passing was prohibited.
We conclude that there was no error in the trial justice’s instructions. Consequently, we deny and dismiss the appeal and affirm the judgment of the Superior Court to which we return the papers in the ease.
SHEA, J., did not participate.